Citation Nr: 0312205	
Decision Date: 06/09/03    Archive Date: 06/16/03	

DOCKET NO.  00-00 812	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osborne, Counsel




INTRODUCTION

The veteran had active military service from October 1967 to 
August 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania, 
Regional Office (RO), which found that new and material 
evidence had been submitted by the veteran to reopen a 
previously denied claim of entitlement to service connection 
for PTSD.  The RO then denied the veteran's claim for service 
connection for PTSD on the merits.  

This case was previously before the Board in a decision dated 
in February 2001.  The Board upheld the RO's determination to 
the extent that new and material evidence adequate to reopen 
the previously denied claim seeking service connection for 
PTSD had been submitted.  The Board then remanded this case 
to the RO for further development.  The case has since been 
returned to the Board and is now ready for appellate review.  


FINDINGS OF FACT

1.  During his Vietnam service, the veteran was engaged in 
combat with the enemy.

2.  The veteran has developed PTSD as a result of his combat 
service.  


CONCLUSION OF LAW

PTSD was incurred in wartime service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002); 
38 C.F.R. § 3.304(f) (1997 & 2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) of 2000

The VCAA and its implementing regulations, enacted during the 
pendency of this appeal, essentially eliminate the 
requirement that a veteran submit evidence of a well-grounded 
claim, and also provides that VA will assist the veteran in 
obtaining evidence necessary to substantiate his claim.  Such 
assistance is not required, however, if there is no 
reasonable possibility that it would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. 
§§ 3.102, 3.159(c)-(d) (2002).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
veteran and his representative of any information and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of this notice, VA also must specifically apprise the 
veteran and his representative of which portion, if any, of 
the evidence is to be provided by the veteran personally and 
which part, if any, VA will attempt to obtain on his behalf.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  See also, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

A review of the record on appeal reflects that the veteran 
has received the degree of notice required by the VCAA and 
its implementing regulations.  Specifically, VA provided the 
veteran and his representative with copies of the 
October 1999 rating decision that he appealed, a statement of 
the case in December 1999, as well as, several supplemental 
statements of the case that were subsequently issued in 
May 2002 and July 2002.  These documents, especially when 
considered collectively, provided notice of the governing 
laws and regulations, the type of evidence needed to support 
the claim for service connection for post-traumatic stress 
disorder, and the reasons and bases for the determination 
made concerning the claim.  Furthermore, in April 2001, the 
veteran was furnished a letter by the RO informing him of the 
evidence needed to support his claim for service connection 
for PTSD and specifically of his need to furnish evidence of 
a currently diagnosed disability.  He was also informed that 
the RO would obtain relevant medical records of his clinical 
condition that are identified by him.  The record on appeal 
also indicates the VA has met its duty to assist the veteran 
in obtaining evidence necessary to substantiate his claim.  
Most notably copies of his service medical records, 
transcripts of past hearing testimony, reports of VA 
examinations and statements from private clinicians who have 
interviewed the veteran as well as records from the Social 
Security Administration were obtained by the RO and 
associated with his claims file.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances, the VA 
has satisfied both its duty to notify and assist the veteran 
in this case and adjudication of this appeal at this juncture 
poses no risk of prejudice to the veteran.  See, e.g. 
Bernard v. Brown, 4 Vet. App. 384, (1993).  

Factual Background

The service medical records show that a service department 
physician saw the veteran in August 1970, after the veteran 
had admitted to taking "a whole tab of acid."  Following 
mental status examination, the diagnosis was of no evidence 
of present psychosis and acute brain syndrome of uncertain 
etiology, fully recovered.  Upon the veteran's medical 
examination in August 1970, for purposes of separation from 
service, a clinical evaluation revealed no psychiatric 
abnormality.  It was noted that the veteran had an acute 
brain syndrome in August 1970, following excessive alcohol 
consumption with no complications.  

A service personnel report shows that the veteran served in 
Vietnam from October 1968 to October 1969.  During that time, 
he was engaged in several combat expeditions such as 
Operation Kentucky, Operation Scotland II, Operation 
Napoleion/Saline, Operation Lancaster, Operation Dawson 
River, and Operation Marshall Mountain.  He received several 
awards based on his Vietnam service, including the National 
Defense Service Medial, Vietnam Service Medial, Combat Action 
Ribbon, and MUC Cross of Gallantry.

Subsequent to service, VA hospitalized the veteran in 
April 1977 with the chief complaint of frequent onsets of 
violent behavior.  The MMPI showed marked evasiveness and was 
of questionable validity.  His profile was reported to be 
within normal limits and characteristic of poor judgment and 
defective thinking.  He was discharged against medical advice 
(AMA).  His diagnosis was deferred due to inadequate 
evaluation.

The veteran was again hospitalized in May 1977.  This 
admission was prompted because the veteran stated he totaled 
his father's new Jeep and voiced complaints of an inability 
to sleep since leaving AMA after his first admission.  
Psychological testing included the MMPI, which was reported 
to be of questionable validity, and the profile was within 
normal limits.  The veteran's physician stated that this type 
of profile is frequent among those who carry a diagnosis of 
schizophrenia.  Following the attainment of maximum hospital 
benefits, the veteran was discharged with a one-month supply 
of Stelazine and Cogentin.  Paranoid personality and multiple 
drug abuse were the pertinent diagnoses at discharge.  

A July 1977 hospitalization report reveals that the veteran 
was admitted with a chief complaint that he needed to have 
his medications changed.  On admission, he reported having 
auditory hallucinations with voices telling him to kill.  He 
also admitted to suicidal and homicidal ideations, but stated 
he was able to control these feelings.  Following his request 
to be discharged AMA, paranoid state and multiple drug abuse 
was the diagnosis.  

At a personal hearing in November 1977, the veteran stated 
that his experiences in Vietnam included being attacked by 
enemy, as well as the episode in service when he was treated 
for bizarre behavior.  The veteran stated that he blacked out 
in service after an ammunition dump he was located at was hit 
by enemy artillery and that he has continued to suffer from 
blackouts.  

A caseworker associated with a Pennsylvania county Mental 
Health and Mental Retardation clinic reviewed the veteran's 
social and clinical history, as well as the results of 
interviews with the veteran and his parents and summarized 
her findings in a report received in May 1978.  The 
caseworker noted that the veteran had been held in a 
correctional institution prior to service as a result of 
committing homicide.  She noted that the veteran reported 
that in the fall of 1968 while serving on guard duty in 
Vietnam his platoon was under constant artillery and rocket 
attack and he was caught at an ammunition dump, which 
exploded.  She noted the veteran said that he was hit in the 
back of the head at this time with shrapnel and rendered 
unconscious.  It was further noted that the veteran reported 
that he presently suffered from blackouts, auditory and 
visual hallucinations and also experienced difficulty 
sleeping.  His mother noted that he would talk rapidly, not 
making any sense when talking, and would run through the 
nearby woods for no apparent reason.  The veteran's father 
stated that one-day the veteran would act normal and the next 
day it was like he was a different person, behaving like he 
is still in the service.  The caseworker stated that family 
members corroborated the information the veteran had relayed.  

In a letter dated in May 1978, a private physician with the 
same Pennsylvania county Mental Health and Mental Retardation 
clinic reported that it was his opinion that the veteran was 
best characterized as having a long history of antisocial 
behavior with some evidence of paranoia at times, as well as 
some periods of "hearing voices".  He noted that the veteran 
also had an inability to control his anger resulting in 
explosive outbursts at times.  He added that it was his 
opinion that the veteran had a long-standing personality 
pattern.  He reported that the initial diagnosis was 
antisocial personality with a question raised of paranoia.  
He added that he had revised that to include schizophrenic 
reaction.  He further noted that the veteran had responded 
very well to increasingly larger doses of psychotropic 
medication.  

On a VA psychiatric examination in June 1979, the examiner 
noted that he had reviewed the veteran's claims file and 
observed that it included a statement in 1978 from a mental 
health clinic indicating that the veteran was felt to have 
schizophrenia.  On mental status examination, the veteran 
described an inability to sleep and said that at night he 
hears voices and sees things.  The veteran also said that he 
felt that everybody was against him and that he felt 
nervousness similar to an aggressive feeling that he just 
could not control.  Following mental status examination, 
paranoid-type schizophrenia currently in partial remission 
was diagnosed.  

A VA physician examined the veteran in April 1983.  It was 
noted that the veteran's main complaint was that he could not 
get along with people.  He reported experiencing audio 
hallucinations specifically the voice of a service colleague 
who had been injured in a mine explosion, had a pickup truck 
pin him to the ground, and who was being consumed by fire.  
He said that this individual had asked the veteran to shoot 
him, but that he just could not do it.  He admitted 
voluntarily that he was always getting into trouble.  
Following mental status examination, it was the examiner's 
diagnostic opinion that the veteran was suffering from 
chronic paranoid schizophrenic reaction.  The examiner also 
stated that he thought that the veteran's schizophrenic 
reaction was also related to a post-traumatic stress disorder 
from his experiences in Vietnam which he was unable to cope 
with in his mind and unable to integrate into his ego.  He 
added that he would view the veteran as definitely service 
connected and urgently in need of treatment.  

At a personal hearing in July 1983, the veteran recounted his 
experiences in service.  He said that he was stationed at a 
huge base and that he experienced shelling by artillery 
pieces day and night on a steady basis.  The veteran also 
described his experiences after service, including his 
hospitalization and treatment for hostility and violent 
behavior.  

The veteran was provided VA psychological counseling in 
September 1984.  The veteran related that while in Vietnam, 
his unit came under constant attack in which people were 
severely injured and killed, including the incident in which 
his friend was burned to death under a truck.  The 
interviewing psychological intern, following a review of the 
veteran's symptomatology, concluded that the veteran 
presented with sufficient criteria for post-traumatic stress 
syndrome.  She noted however that the evaluation was based on 
the veteran's self-report of service stressors and should be 
corroborated by external sources.  

VA Psychiatric outpatient treatment reports note that the 
veteran received treatment due to having flashbacks and 
nightmares of his Vietnam experiences.

At a personal hearing in March 1985, the veteran again 
related his experiences in Vietnam including situations in 
which he was exposed to wounded and dying individuals, shot 
at by snipers and exposed to artillery and rocket fire.  The 
veteran further reported treatment after service for mental 
problems and related experiencing flashbacks of his 
experiences in Vietnam.  

The veteran provided further testimony in connection with his 
claim seeking entitlement to service connection for PTSD in 
August 1990 and October 1990.  At his latter hearing the 
veteran described the circumstances under which he received 
the Combat Action Ribbon in Vietnam.  

Outpatient treatment reports from 1989 to 1990 show that he 
was treated for anxiety related to his Vietnam experiences 
and that he was diagnosed as having PTSD with anxiety, 
nightmares and recurrent intrusive thoughts.

A VA mental health progress report dated in April 1991 
reveals that the veteran was being followed at the VA mental 
health clinic and that his diagnoses included chronic 
schizophrenia, multiple substance abuse and possible PTSD.  
On mental status examination, the physician noted that the 
veteran was somewhat vague in revealing details of his 
history and questioned the validity of the information the 
veteran provided based on the discrepancy between information 
given and the medical records with respect to his substance 
abuse.  He noted that it was unclear what diagnosis would be 
most appropriate for the veteran at this time, but noted that 
the veteran did not seem to have a primary affective or 
psychotic disorder, but that there was a suggestion the 
veteran may have a component of PTSD.  History of multiple 
substance abuse, rule out PTSD, rule out chronic paranoid 
schizophrenia were the Axis I diagnosis.  

When seen in the mental health clinic in September 1993, it 
was noted that the veteran was currently unemployed and had 
been receiving Social Security disability since 1977.  On 
mental status examination it was noted that the veteran 
tended to exaggerate things and went into minute details when 
asked questions.  It was also noted that he was somewhat 
grandiose with no evidence of a thought disorder.  The 
veteran denied hallucinations, delusions, suicidal, and 
homicidal ideations.  He did admit to experiencing anger and 
hostility and said that he had occasional flashbacks, which 
he was not able to elaborate.  The veteran was found to be 
oriented to time, place, and person.  He denied using any 
street drugs, drinking alcohol or using over-the-counter 
drugs.  Rule out PTSD and rule out personality disorder, not 
otherwise specified were the Axis I diagnoses.  

In November 1995, a private physician provided the veteran a 
psychological evaluation.  The veteran stated that he was in 
Vietnam and during his tour of duty he was subjected to 
significant trauma, killing, and seeing friends and 
associates killed.  He also stated that he was wounded 
several times, had shrapnel scars, but that his medical 
records were lost so he never received the Purple Heart 
Medal.  The veteran said that when he returned from Vietnam 
he had a brief psychotic-like episode, which in essence was 
symptomatic of PTSD.  The veteran said that his PTSD symptoms 
actually began in November 1968 and included flashbacks, 
multiple hallucinations, delusions, feelings of terror and 
panic which included the reliving of highly traumatic events 
in combat.  It was noted that during the examination, the 
veteran was oriented in all three spheres and his memory was 
intact as far as could be ascertained.  The veteran further 
indicated that he suffers from periodic depression and 
anxiety as part of his PTSD.  

The examiner noted that the clinical picture was that of a 
post-traumatic stress disorder complicated by the effects of 
exposure to Agent Orange.  Following psychological testing 
and interviews with the veteran's sister and niece, the 
examiner concluded that his results clearly indicated that 
the veteran suffered from a post-traumatic stress disorder, 
which originated with his Vietnam experiences.  He further 
noted that the effects of Agent Orange in a very bright 
individual whose emotional pathology makes it impossible at 
the present time to utilize his abilities complicated the 
veteran's diagnosis of post-traumatic stress disorder.  

A clinical psychologist, Joseph R. Scotti, Ph.D. in 
August 1998, evaluated the veteran for the purpose of 
determining whether he had PTSD.  Following a review of the 
veteran's prior evaluations, to include the private 
psychological evaluation provided to the veteran in September 
1984 and November 1995.  Dr. Scotti reported he had completed 
several psychometric tests.  He noted that the veteran 
reported to him details of his military service in Vietnam 
that were well documented in his record.  He noted that the 
veteran awards and decorations included the Combat Action 
Ribbon, which he reported was evidence of war zone stressors.  
He also noted that the veteran reported being wounded in 
action several times, but not receiving the Purple Heart due 
to his medical records being lost.  

The veteran described his combat stressors including seeing 
wounded individuals and being involved in the cleanup of the 
remains of a soldier who had been hit in the head with a 
round blowing his head apart.  He noted the veteran reported 
a number of symptoms that were consistent with post-traumatic 
stress disorder.  He said that the most prominent among his 
symptoms were reexperiencing and arousal.  He noted that the 
veteran reported frequent intrusive and distressing thoughts 
about his service in Vietnam.  He added that avoidance 
symptoms were also clearly evident as were symptoms of 
arousal.  He added that psychometric testing to include the 
Keane PTS Scale of the MMPI, the Mississippi Scale for 
combat-related PTSD, and the BEC Depression Inventory 
resulted in scores of 47, 138 and 40 respectively.  He noted 
that the scores on the Keane and Mississippi Scales were 
similar of those typically seen in Vietnam combat veterans 
with diagnosed PTSD and that they reflect a moderate to 
severe level of PTSD symptoms that are highly consistent with 
the veteran's verbal report during the interview.  He added 
that the score on the BEC Depression Inventory indicated a 
severe level of clinical depression, which was consistent 
with the veteran's verbal report.  

Dr. Scotti concluded that the veteran's interview and testing 
results were consistent with a diagnosis of PTSD (chronic), 
and major depression.  He added that it was his opinion that 
the severity of the veteran's PTSD symptoms would continue 
indefinitely and interfered with his daily activities and 
cause intense personal distress.  He further added that it is 
the symptoms of PTSD above all other problems (such as his 
present incarceration) that are responsible for his 
impairment.  Chronic severe post-traumatic stress disorder 
related to combat and service in a war zone and exacerbated 
by incarceration as well as recurrent severe major depression 
were the Axis I diagnoses.  

Copies of records showing a chronological sequence of events 
untaken between October 1968 and November 1969 by the 
veteran's unit in Vietnam was received from the United States 
Marine Corps Historical Center in May 2001.  The unit history 
report chronicles events showing that they were responsible 
for supporting construction and lines of communication 
projects, as well as destruction of existing fortification 
and mine removal operations.  Included in the history report 
are several instances of reports of vehicles carrying unit 
personnel hitting mines and resulting in individuals being 
classified as wounded in action, as well as resupply vehicles 
being ambushed with resulting wounded individuals.  It was 
specifically noted that in June 1969 that work had been 
hindered due to an undetermined amount of rocket fire and one 
individual being killed in action and four individuals being 
wounded in action.  

Pursuant to the Board's remand in February 2001, the veteran 
was afforded a VA evaluation for post-traumatic stress 
disorder in April 2002.  A psychiatrist and a psychologist 
examined the veteran.  They both noted that the veteran's 
claims file was available and was reviewed in detail.  They 
specifically noted the August 1998 psychological evaluation 
by Dr. Scotti.  They reported that Dr. Scotti diagnosed the 
veteran as having PTSD related to combat in service in a war 
zone which was exacerbated by incarceration.  They observed 
that Dr. Scotti gave no diagnosis concerning previous 
substance abuse and dependence that was noted throughout the 
veteran's record by every other attending clinician nor did 
Dr. Scotti give a diagnosis on Axis II also inconsistent with 
almost all available evidence throughout the veteran's 
medical records.  It was the opinion of the examiners that 
Dr. Scotti's evaluation appeared to be one of advocacy rather 
than accuracy.  The examiners noted a compensation and 
pension examination provided by a VA physician and 
countersigned by a another VA physician dated in October 1991 
which in contrast to the report by Dr. Scotti, gave a 
diagnosis of chronic paranoid schizophrenia and antisocial 
personality disorder.  The examiner noted that during this 
evaluation there were no symptoms suggestive of post-
traumatic stress disorder elicited from the veteran with the 
exception of a vague reference to nightmares.  The examiners 
noted that on a VA examination in October 1991, the veteran 
was diagnosed as having a history of polysubstance abuse and 
give a diagnosis of rule out psychotic disorder, not 
otherwise specified.  

The examiners stated the veteran was interviewed by video 
teleconference as he was currently incarcerated, and the 
state correctional institute did not grant direct access to 
the veteran.  The examiners noted that the veteran's major 
stressor included his report of an ammunition dump exploding 
in October 1998 in which a sergeant was killed.  The 
examiners reported that much of the veteran's actual day to 
day responsibilities were unclear, although it appeared that, 
at least part of the time, the veteran spent working and 
resupplying generator operators in operations and taking dump 
trucks to take generators to outposts.  The examiners noted 
that the veteran described a litany of extremely graphic 
events and experiences none of which appeared to be 
verifiable or even likely given the veteran's extreme graphic 
detail and his maintenance military occupational specialty.  
It was noted that the veteran described several times seeing 
veteran's heads being blown off, being covered with the 
brains of other veterans and their body parts while near the 
explosions, etc.  The examiners noted the veteran related 
numerous graphic stories in which fellow servicemen were 
injured or killed, all of which appeared to be dramatically 
embellished and at times outlandish.  They observed that many 
of the behaviors and duties the veteran claimed to have 
participated in appeared entirely inconsistent with his 
assignment to an engineer and maintenance unit.  

The veteran described his symptomatology and was noted to be 
often difficult to redirect from his litany of complaints, 
despite several efforts by both examiners.  It was noted that 
on several occasions both interviewers attempted to elicit an 
explanation from the veteran as to why his symptom 
presentation had changed so drastically since the early 
1980's and '90's.  It was reported that the veteran initially 
seemed unaware of what the interviewers were referring to, 
but upon direct questioning, he denied that he had ever 
reported psychotic symptomatology, but rather reported that 
he had been consistent in reporting PTSD symptomatology since 
his first treatments.  The examiners noted that the veteran's 
record indicated that this was patently untrue, with the 
veteran on several occasions reporting frank psychotic 
symptomatology, at times consistent with the diagnosis of 
schizophrenia.  They noted that the veteran also denied 
having discussed PTSD symptoms with other veterans or health 
care workers.  They stated that this again appeared to be 
patently untrue giving his participation in groups at Vet 
Centers and his contact with other combat veterans during his 
treatment at the facility and prior to his incarceration.  

VA examiners reported that an attempt was made to administer 
psychological testing to the veteran by reading items from 
assessments instruments to the veteran explaining the answers 
and waiting his response.  They stated that due to the 
veteran's extremely slow and at times apparently calculated 
responses to the test the examiners were able to administer 
only the impact or event scale and a Mississippi Scale for 
combat related PTSD.  They noted that on the impact or event 
scale with oral administration, the veteran obtained a score 
of 36, which would indicate rather severe and pervasive 
impact or disturbance from his personal event.  On the 
Mississippi Scale for combat related PTSD, the veteran 
obtained a score of 128, which is above the cutoff for 
diagnosis of PTSD.  However, the examiners reported that they 
noted that the veteran's response latencies to this exam 
during oral administration appeared to be inordinately long 
and many of the questions had to be repeated several times, 
despite the fact that the veteran had taken this examination 
on numerous occasions according to medical records.  Further, 
the veteran's responses were reportedly often in 
contradiction or inconsistent with his interview reports.  

The examiners stated that it was their opinion that the 
veteran was deliberately moderating or changing his scores in 
a calculated fashion in order to score within the acceptable 
range for diagnosis of PTSD and to avoid the appearance of 
overreporting.  They stated that on several occasions, the 
veteran appeared to be very specifically refraining from 
responding on the test similarly to his interview responses.  
They added that on numerous occasions, the veteran clearly 
responded with much less frequency than he reported during 
his interview, and that he appeared to have been very 
specifically coached in these responses to these test 
instruments.  Malingering and polysubstance dependence by 
history were the Axis I diagnosis and antisocial personality 
disorder was a diagnosis on Axis II.  

The examiners stated in summary that the veteran interview 
was marked by a litany of graphic and unrealistic details 
concerning his Vietnam service and were inconsistent with his 
overall assigned occupational specialty and unit assignment.  
They noted that the veteran's outlandish claims concerning 
his use of various specialized weapons and his graphic 
psychological description of injuries and gore appear to be 
entirely fabricated.  In fact, they said that it was their 
opinion that the veteran had been specifically coached by 
other veterans, as well as outside clinicians, in reporting 
specific PTSD symptomatology for the purposes of obtaining 
service-connected disability.  They stated that while the 
past did seem to suggest a diagnosis of schizophrenia or 
psychotic disorder not otherwise specified, it was their 
opinion that most if not all the veteran's current problems 
are the result of a long-standing personality disorder as 
well as chronic substance abuse and dependence.  They further 
stated it was their opinion that the veteran's deliberate and 
conscious attempts to betray himself as disturbed throughout 
the years has resulted in an inconsistent symptom 
presentation and perhaps best explains his varying diagnoses.  

The examiners noted that the diagnosis of personality 
disorder, and polysubstance abuse were consistently made 
throughout the records.  They further stated that the 
previous diagnoses of schizophrenia were probably the result 
of an organic disorder, secondary to drug intoxication and 
dependence.  They noted that in regards to the more recent 
reports by Dr. Scotti in 1998, that the most charitable 
explanation was that the veteran was successful in deceiving 
that clinician with his graphic presentations and his overall 
practiced interview responses.  At a minimum, there appeared 
to be no attempt at verification by Dr. Scotti of the 
veteran's actual military history and no recognition of the 
obvious inconsistencies in the veteran's report with his duty 
assignments and his military occupational specialties.  The 
examiners concluded that they found no evidence of post-
traumatic stress disorder, but simply a presentation of 
fabricated symptomatology designed to obtain service-
connected disability, and possible leniency in regards to the 
veteran's current sentence following his conviction of 
murder.  

In a letter dated in June 2002 a private chief psychologist 
at a correctional institution, Marc F. Markiewicz, Ed.D. 
stated that the veteran's exposure to active combat including 
witnessing his friend being blown up by a mortar shell 
coupled with his symptoms of intrusive images, hypervigilance 
and nightmares, indicates the presence of PTSD.  He stated 
that the veteran was presently being single celled since it 
was believed his condition would put others at risk if they 
were to share a cell with him.  He stated that it was 
relevant to note that the veteran had been diagnosed in the 
past on at least two other occasions with PTSD, specifically 
by Dr. Herbert Levitt in November 1995 and by Dr. Joseph 
Scotti in August 1998.  He added that his psychiatric review 
team consisting of him, a licensed psychologist, a licensed 
psychiatrist and three psychological service specialists have 
concluded that the veteran had an active diagnosis of PTSD.  

Clinical records received from the Social Security 
Administration in November 2002 include a report in May 1978 
of a private physician who evaluated the veteran in 
December 1977 and opined that the veteran suffers from a long 
history of antisocial behavior with some evidence of paranoia 
at times, as well as some periods of hearing voices.  This 
physician noted that the initial diagnosis of the veteran was 
antisocial personality with the question raised of paranoia, 
but that that diagnosis had been revised to include 
schizophrenic reaction.  

Also associated with the SSA records was an April 1980 
psychiatric evaluation report which noted that the veteran 
was a visibly disturbed young man with much paranoia 
ideation.  He was also noted to be somewhat hostile and 
aggressive personally.  Paranoid personality with aggressive 
tendencies, possible brain trauma and brain systemic 
intoxication due to exposure to toxic chemicals was the 
diagnosis.  Psychiatric evaluation of the veteran in May 1983 
to include psychological testing resulted in a diagnosis of 
schizophrenic reaction, paranoid, chronic with acute 
exacerbation.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (2000).  While this appeal was 
pending, the applicable regulations regarding service 
connection for PTSD, 38 C.F.R. § 3.304(f), were amended on 
June 18, 1999, effective March 7, 1997.  See 64 Fed. Reg. 
32807-32808 (June 18, 1999) (codified at 38 C.F.R. § 3.304(f) 
(2002)).  The amended provisions of 38 C.F.R. § 3.304(f) 
provides that, if the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to this combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's testimony alone may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f)(1) (2002); 
see also 38 U.S.C.A. § 1154(b).

Historically, under the old regulations, service connection 
for PTSD required: (1) a current, clear medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  38 C.F.R. § 
3.304(f) (1997).  Under the new regulations, service 
connection for PTSD requires: (1) medical evidence diagnosing 
PTSD, (2) medical evidence establishing a link between 
current symptoms and an in-service stressor, and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2002).

The United States Court of Veteran's Appeals (Court) has 
stated that where laws or regulations change after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process is completed, unless Congress 
provides otherwise, the version of the law most favorable to 
the appellant will apply.  Karnas v. Derwinski, 1 Vet.App. 
308 (1990).  

In addressing the requirement that there must be medical 
evidence of a current diagnosis of PTSD, the Court has held 
that "a clear (that is, unequivocal) PTSD diagnosis by a 
mental-health professional must be presumed . . . to have 
been made in accordance with the applicable DSM [Diagnostic 
and Statistical Manual of Mental Disorders] criteria as to 
both the adequacy of the symptomatology and the sufficiency 
of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 139 
(1997).  Moreover, the Court concluded that "under the DSM-
IV, the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of predisposition toward development of that 
condition."  Id. at 141 (incorporating the "eggshell 
plaintiff" rule to service connection awards).

With respect to the requirement concerning an in-service 
stressor, the Court determined that the evidence necessary to 
establish that the claimed stressor actually occurred varied 
depending on whether it could be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b).  
The Court held that "[w]here it is determined, through 
recognized military citations or other supportive evidence, 
that the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service'."  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2002); see 
also Gaines v. West, 11 Vet. App. 113 (1998) (explaining that 
a determination of whether veteran engaged in combat with 
enemy is particularly significant in PTSD cases).

Finally, under the new regulations, the reference to combat 
citations is removed; nonetheless, if the "claimed stressor 
is not combat related, a veteran's lay testimony regarding 
in-service stressors is insufficient to establish the 
occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 
(citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994)).  While the sufficiency of 
a stressor is a medical determination, the existence of a 
stressor is a question of fact within the purview of the 
Board.  See West v. Brown, 7 Vet. App. 70, 79-80 (1994).

With respect to the first element of the claim of service 
connection for PTSD, the Board notes that the record contains 
several clear and unequivocal PTSD diagnoses.  In April 1983, 
a VA physician stated that the veteran had PTSD due to his 
Vietnam experiences.  When counseled in September 1984, a VA 
psychologist concluded that the veteran presented with 
sufficient criteria for PTSD.  While in April 1991, the 
veteran received a diagnosis of rule out PTSD, a private 
physician in November 1995 stated that the veteran's 
examination findings clearly indicated that the veteran 
suffered from PTSD which originated from his Vietnam 
experiences.  A clinical psychologist, Joseph R. Scotti, 
evaluated the veteran in August 1998.  He reviewed the 
veteran's prior evaluations, as well as the November 1995 
report.  He stated that the veteran was given several 
psychometric tests and that the veteran reported the details 
of his service in Vietnam.  Dr. Scotti concluded that the 
interview and testing results were consistent with a 
diagnosis of chronic PTSD.  Moreover, in June 2002, a chief 
psychologist stated that a psychiatric review team consisting 
of him, a licensed psychologist, a licensed psychiatrists and 
three psychological service specialist have all concluded 
that the veteran had PTSD due to service stressors.  The 
Board finds that these reports overwhelmingly show that the 
veteran currently has a clear and unequivocal diagnosis of 
PTSD.  In this regard, the diagnoses of PTSD were based on an 
examination, psychiatric testing, and the veteran's service 
stressors (i.e. engaging in combat with the enemy while in 
Vietnam).  There is nothing in the record to discount the 
probative value of these numerous diagnoses of PTSD noted in 
the claims file.

The Board notes that in April 2002, a VA psychiatrist and 
psychologist evaluated the veteran and found that he did not 
have PTSD.  Such report, however, is not probative as it was 
based in large part on their finding that the veteran did not 
engage in combat with the enemy given his military 
occupational specialty (MOS).  They determined that his 
reported combat stressors were not credible.  The Board 
observes that the veteran received a Combat Action Ribbon and 
that he was involved in several combat operations.  
Additionally, the claims file contains the veteran's unit 
history which shows that his unit was engaged in combat as 
well.  Given the foregoing, it cannot be said that the 
veteran's lay account of his service stressors are not 
credible.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
Whereas, the sufficiency of a stressor is a medical 
determination, the existence of a stressor is a question of 
fact within the purview of the Board.  See West v. Brown, 7 
Vet. App. 70 (1994).  In support of their conclusion that the 
veteran did not have PTSD, the examiners pointed to records 
showing that the veteran had past diagnoses of a personality 
disorder, as well as psychiatric disorders, other than PTSD.  
Such argument is of limited probative value in light of the 
numerous credible diagnoses of PTSD of record.  There is 
nothing in the record suggesting that the veteran cannot have 
concurrent psychiatric/psychotic and personality disorders.  
Moreover, the Board finds it interesting that the psychiatric 
test administered by the psychologist and psychiatrist in 
April 2002 all indicated the presence of PTSD.

Turning to the second element, the Board finds that there is 
credible evidence that the claimed in-service stressor 
actually occurred.  The record demonstrates that the veteran 
was engaged in combat while in Vietnam.  As noted above, the 
veteran received a Combat Action Ribbon which evinces combat.  
Additionally, service personnel records show that he was 
involved in numerous combat operations and his unit history 
reveals that his unit was involved in combat activities.  
Since it is determined that the veteran engaged in combat, 
his lay testimony alone serves to establish the occurrence of 
his combat stressors.  His report of being under attack, 
witnessing soldiers die, and other service combat stressors 
are consistent with the circumstances, conditions and 
hardship of his service.  Moreover, there is no clear and 
convincing evidence disputing the veteran's combat related 
stressors.  See 38 C.F.R. § 3.304(f)(1).  Therefore, the 
veteran's lay testimony concerning his numerous service 
combat stressors establishes the occurrence of these events.  

Lastly, the medical evidence provides a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  Private and VA examination and outpatient reports 
clearly show a diagnosis of PTSD due to the veteran's combat 
experiences in Vietnam.  

In sum, the record shows a current diagnosis of PTSD, a 
medical link between the veteran's current PTSD and inservice 
stressor and credible supporting evidence that the claimed 
inservice stressor occurred.  Given the foregoing, the Board 
determines that the evidence supports a finding that the 
veteran developed PTSD as a result of his combat service.  
Accordingly, the veteran's claim of service connection for 
PTSD is granted.


ORDER

Entitlement to service connection for PTSD is granted.



                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

